                               81,7(' 67$7(6 ',675,&7 &2857
                                           IRU WKH
                            ($67(51 ',675,&7 2) 1257+ &$52/,1$

86$ YV &RXUWQH\ /HH 'XQQ                                                'RFNHW 1R &5)/

                               3HWLWLRQ IRU $FWLRQ RQ 6XSHUYLVHG 5HOHDVH

&20(6 12: /LQZRRG ( .LQJ 86 3UREDWLRQ 2IILFHU RI WKH FRXUW SUHVHQWLQJ D SHWLWLRQ IRU PRGLILFDWLRQ
RI WKH -XGJPHQW DQG &RPPLWPHQW 2UGHU RI &RXUWQH\ /HH 'XQQ ZKR XSRQ DQ HDUOLHU SOHD RI JXLOW\ WR
3RVVHVVLRQ RI D )LUHDUP DQG $PPXQLWLRQ E\ D &RQYLFWHG )HORQ LQ YLRODWLRQ RI  86&  J DQG
 ZDV VHQWHQFHG E\ WKH +RQRUDEOH /RXLVH : )ODQDJDQ 86 'LVWULFW -XGJH RQ -XQH   WR WKH
FXVWRG\ RI WKH %XUHDX RI 3ULVRQV IRU D WHUP RI  PRQWKV ,W ZDV IXUWKHU RUGHUHG WKDW XSRQ UHOHDVH IURP
LPSULVRQPHQW WKH GHIHQGDQW EH SODFHG RQ VXSHUYLVHG UHOHDVH IRU D SHULRG RI  PRQWKV

   &RXUWQH\ /HH 'XQQ ZDV UHOHDVHG IURP FXVWRG\ RQ 1RYHPEHU   DW ZKLFK WLPH WKH WHUP RI
VXSHUYLVHG UHOHDVH FRPPHQFHG

    2Q $SULO   WKH FRXUW ZDV QRWLILHG RI WKH GHIHQGDQW WHVWLQJ SRVLWLYH IRU WKH XVH RI FRFDLQH 7KH
GHIHQGDQW¶V VXSHUYLVLRQ ZDV FRQWLQXHG ZLWKRXW PRGLILFDWLRQ

    2Q $XJXVW   WKH FRXUW ZDV QRWLILHG RI WKH GHIHQGDQW WHVWLQJ SRVLWLYH IRU WKH XVH RI FRFDLQH 7KH
GHIHQGDQW¶V VXSHUYLVLRQ ZDV FRQWLQXHG ZLWKRXW PRGLILFDWLRQ

5(63(&7)8//< 35(6(17,1* 3(7,7,21 )25 $&7,21 2) &2857 )25 &$86( $6
)2//2:6

     2Q 'HFHPEHU   'XQQ UHSRUWHG WR D VXEVWDQFH DEXVH JURXS VHVVLRQ ZLWK )LUVW 6WHS 6HUYLFHV
5DOHLJK 1RUWK &DUROLQD DIWHU KDYLQJ FRQVXPHG DOFRKROLF EHYHUDJHV HDUOLHU LQ WKH GD\ 7UHDWPHQW VWDII KDG
WKH GHIHQGDQW VXEPLW WR D EUHDWKDO\]HU WHVW ZKLFK UHVXOWHG LQ D  %$& 'XQQ¶V FXUUHQW VXEVWDQFH DEXVH
FRXQVHORU KDV UHFRPPHQGHG WKH GHIHQGDQW SDUWLFLSDWH LQ D FRJQLWLYH EHKDYLRUDO SURJUDP LQ FRQMXQFWLRQ
ZLWK KLV FRQWLQXHG H[SRVXUH WR VXEVWDQFH DEXVH WUHDWPHQW VHVVLRQV 7R DGGUHVV WKLV QRQFRPSOLDQW EHKDYLRU
DQG LQ DQ HIIRUW WR DVVLVW 'XQQ ZLWK PDNLQJ EHWWHU OLIH GHFLVLRQV ZH DUH UHFRPPHQGLQJ WKDW WKH GHIHQGDQW
SDUWLFLSDWH LQ D FRJQLWLYH EHKDYLRUDO SURJUDP

   7KH GHIHQGDQW VLJQHG D :DLYHU RI +HDULQJ DJUHHLQJ WR WKH SURSRVHG PRGLILFDWLRQ RI VXSHUYLVLRQ

35$<,1* 7+$7 7+( &2857 :,// 25'(5 WKDW VXSHUYLVHG UHOHDVH EH PRGLILHG DV IROORZV

    7KH GHIHQGDQW VKDOO SDUWLFLSDWH LQ D FRJQLWLYH EHKDYLRUDO SURJUDP DV GLUHFWHG E\ WKH SUREDWLRQ RIILFH

([FHSW DV KHUHLQ PRGLILHG WKH MXGJPHQW VKDOO UHPDLQ LQ IXOO IRUFH DQG HIIHFW
&RXUWQH\ /HH 'XQQ
'RFNHW 1R &5)/
3HWLWLRQ )RU $FWLRQ
3DJH 




5HYLHZHG DQG DSSURYHG                            , GHFODUH XQGHU SHQDOW\ RI SHUMXU\ WKDW WKH IRUHJRLQJ
                                                  LV WUXH DQG FRUUHFW


V0LFKDHO & %ULWWDLQ                            V/LQZRRG ( .LQJ
0LFKDHO & %ULWWDLQ                               /LQZRRG ( .LQJ
6XSHUYLVLQJ 86 3UREDWLRQ 2IILFHU                86 3UREDWLRQ 2IILFHU
                                                   1HZ %HUQ $YHQXH 5RRP 
                                                  5DOHLJK 1& 
                                                  3KRQH 
                                                  ([HFXWHG 2Q 'HFHPEHU  


                                     25'(5 2) 7+( &2857

                                20th
&RQVLGHUHG DQG RUGHUHG WKLV BBBBBBBBB              December
                                         GD\ RI BBBBBBBBBBBBBBBBBBBB  DQG RUGHUHG ILOHG DQG
PDGH D SDUW RI WKH UHFRUGV LQ WKH DERYH FDVH



BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
/RXLVH : )ODQDJDQ
86 'LVWULFW -XGJH
